DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this Office Action.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/27/2019 filed is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The formal drawings received on 12/27/2019 have been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 10,541,877. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Instant Application (Appl. No. 16/728,059) are obvious variant of claims of U.S. Patent No. US 10,541,877.
Instant Application (Appl. No. 16/728,059)
U.S. Patent No. US 10,541,877
Claims 1, 9, 17. A dynamic registration system comprising:
a slice registration server communicatively coupled to one or more clients, and to one or more Application Programming Interfaces (APIs), wherein each API is communicatively coupled to an associated network of one or more networks, each network having resources including one or more of transport, compute, and storage resources;
wherein the slice registration system is configured to receive one or more requests for resources of the one or more of transport, compute, and storage resources in the one or more networks, one or more networks for a slice registration of the resources in the one or more networks, cause instantiation of the resources in the one or more networks, based on the request/response messages, and provide an acknowledgment to the client based on the instantiation of the resources.

Claims 5, 13. The dynamic registration system of claim 1, 
wherein the one or more networks is a plurality of networks, and 
wherein the slice registration is for different types of resources across at least two different networks of the plurality of networks.

Claims 8, 16, 20. The dynamic registration system of claim 1, 




wherein the slice registration server is a master and the dynamic registration system further comprising one or more additional slice registration servers between the one or more networks and the master.

5, 10. The method of claim 1, further comprising: receiving a third request while the network resources are instantiated to extend the time period; and extending the instantiation of the resources based thereon.
Claims 3, 11. The dynamic registration system of claim 1, 
wherein the slice registration is any of on-demand and scheduled for a future time.

2, 8. The method of claim 1, further comprising: maintaining network connectivity to the client subsequent to the release for future requests.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitations “wherein the slice registration system is configured to receive one or more requests for resources of the one or more of transport, compute, and storage resources in the one or more networks, for a client, exchange request/response messages with the one or more networks for a slice registration of the resources in the one or more networks, cause instantiation of the resources in the one or more networks, based on the request/response messages, and provide an acknowledgment to the client based on the instantiation of the resources” of claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 9-13, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Hattachi et al. (5G White Paper, 17 February of 2015, Next Generation Mobile Networks Ltd, pages 1-125, hereinafter, “El Hattachi”) in view of Samdanis et al. (Pub. No.: US 2019/0174498, hereinafter, “Samdanis”).
Claims 1, 9, 17. El Hattachi teaches:
A dynamic registration system comprising: a slice registration server communicatively coupled to one or more clients, and to one or more Application Programming Interfaces (APIs), wherein each API is communicatively coupled to an associated network of one or more networks, each network having resources including one or more of transport, compute, and storage resources; – on pages 22, 32, 37, 38, 44-46 (Operators’ value creation propositions as outlined above will be enabled by capabilities that are flexibly integrated into the 5G system and easily exposed through APIs. The 5G system should enable the exposure of location information by the definition of an API that can be used for the development of location based services. 5G operations/management framework must be able to expose open management APIs to allow partners to exchange management information. The APIs could allow third-party access to agile service creation, network measurements, network traces and full configuration control of network functions to enable seamless 

El Hattachi does not explicitly teach:
wherein the slice registration system is configured to receive one or more requests for resources of the one or more of transport, compute, and storage resources in the one or more networks, for a client, exchange request/response messages with the one or more networks for a slice registration of the resources in the one or more networks, cause instantiation of the resources in the one or more networks, based on the request/response messages, and provide an acknowledgment to the client based on the instantiation of the resources.
However, Samdanis teaches:
wherein the slice registration system is configured to receive one or more requests for resources of the one or more of transport, compute, and storage resources in the one or more networks, for a client, – in paragraph [0093] (As can be seen, the procedure begins in step S701, in which a user (e.g. a user of the mobile 
exchange request/response messages with the one or more networks for a slice registration of the resources in the one or more networks, – in paragraphs [0094], [0095] (In step S703, the service function (application server/SCEF) performs an Authorization, Authentication and Accounting (AAA) procedure for the received network slice request, as appropriate under 3GPP procedures. If the authorization is successful (e.g. the requested service is allowed/available for this subscriber), then the service function proceeds to step S705 and forwards the network slice request towards the 3GPP network management system (in this example, the OAM&P entity 7).)
cause instantiation of the resources in the one or more networks, based on the request/response messages, and – in paragraphs [0096]-[0098] (In step S707, the network management system analyses the desired SLA (e.g. using the traffic prediction module 86 and/or the RAN information database 88) and performs admission control before allocating network slice resources to accommodate the request. The network management system consults the traffic prediction module 86 to ensure that the inquired resources are available for the specified time duration. As generally shown in step S710, the RAN and core network nodes perform an appropriate allocation of resources in accordance with the received network slice configuration and assuring isolation between different network slices.)
provide an acknowledgment to the client based on the instantiation of the resources. – in paragraph [0104] (In step S721, the service function notifies the party 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi with Samdanis to include wherein the slice registration system is configured to receive one or more requests for resources of the one or more of transport, compute, and storage resources in the one or more networks, for a client, exchange request/response messages with the one or more networks for a slice registration of the resources in the one or more networks, cause instantiation of the resources in the one or more networks, based on the request/response messages, and provide an acknowledgment to the client based on the instantiation of the resources, as taught by Samdanis, in paragraph [0007], to enable network access to vertical markets and support network (RAN) sharing for offering networking services to third parties and creating new business opportunities.

Claims 2, 10. Combination of El Hattachi and Samdanis teaches The dynamic registration system of claim 1 – refer to the indicated claim for reference(s).

Samdanis further teaches:
wherein the slice registration server is a master and the dynamic registration system further comprising one or more additional slice registration servers between the one or more networks and the master. – in paragraph [0092] (FIG. 7 is a timing diagram illustrating a call flow for setting up a (service-oriented) network slice for service provision in the telecommunications network 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi with Samdanis to include [wherein the slice registration server is a master and the dynamic registration system further comprising one or more additional slice registration servers between the one or more networks and the master, as taught by Samdanis, in paragraph [0007], to enable network access to vertical markets and support network (RAN) sharing for offering networking services to third parties and creating new business opportunities.

Claims 3, 11. Combination of El Hattachi and Samdanis teaches The dynamic registration system of claim 1 – refer to the indicated claim for reference(s).

Samdanis further teaches:
wherein the slice registration is any of on-demand and scheduled for a future time. – in paragraphs [0096]-[0098] (In step S707, the network management system analyses the desired SLA (e.g. using the traffic prediction module 86 and/or the RAN information database 88) and performs admission control before allocating network slice resources to accommodate the request. The network management system consults the traffic prediction module 86 to ensure that the inquired resources are available for the specified time duration. As generally shown in step S710, the RAN and core network nodes perform an appropriate allocation of resources in accordance 
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi with Samdanis to include wherein the slice registration is any of on-demand and scheduled for a future time, as taught by Samdanis, in paragraph [0007], to enable network access to vertical markets and support network (RAN) sharing for offering networking services to third parties and creating new business opportunities.

Claims 4, 12. Combination of El Hattachi and Samdanis teaches The dynamic registration system of claim 1 – refer to the indicated claim for reference(s).

Samdanis further teaches:
wherein the clients include any of user devices, network operators, Internet of Things (IoT) devices, and groups of devices. – in paragraph [0131] (Other communications nodes or devices may include access points and user devices such as, for example, personal digital assistants, laptop computers, web browsers, and the like.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi with Samdanis to include wherein the clients include any of user devices, network operators, Internet of Things (IoT) devices, and groups of devices, as taught by Samdanis, in paragraph [0007], to enable network access to vertical markets and support network (RAN) sharing for offering networking services to third parties and creating new business opportunities.

Claims 5, 13. Combination of El Hattachi and Samdanis teaches The dynamic registration system of claim 1 – refer to the indicated claim for reference(s).

Samdanis further teaches:
wherein the one or more networks is a plurality of networks, and wherein the slice registration is for different types of resources across at least two different networks of the plurality of networks. – in paragraph [0128] (In the procedure described above with reference to FIG. 7, a network slice request is sent (in step S701) towards an appropriate 3GPP network node (e.g. service function or SCEF).)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi with Samdanis to include wherein the one or more networks is a plurality of networks, and wherein the slice registration is for different types of resources across at least two different networks of the plurality of networks, as taught by Samdanis, in paragraph [0007], to enable network access to vertical markets and support network (RAN) sharing for offering networking services to third parties and creating new business opportunities.

Claim(s) 6-8, 14-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over El Hattachi et al. (5G White Paper, 17 February of 2015, Next Generation Mobile Networks Ltd, pages 1-125, hereinafter, “El Hattachi”) in view of Samdanis et al. (Pub. No.: US 2019/0174498, hereinafter, “Samdanis”), and further in view of Christopher et al. (Pub. No.: US 2014/0040440, hereinafter, “Christopher”).
Claims 6, 14, 18. Combination of El Hattachi and Samdanis teaches The dynamic registration system of claim 1 – refer to the indicated claim for reference(s).

Combination of El Hattachi and Samdanis does not explicitly teach:
wherein the request/response messages utilize the Dynamic Host Configuration Protocol (DHCP) protocol.
However, Christopher teaches:
wherein the request/response messages utilize the Dynamic Host Configuration Protocol (DHCP) protocol. – in paragraph [0038] (The hypervisor can request an IP address, for example from a DHCP in the network, for the network interface 242 in the privileged domain.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi and Samdanis with Christopher to include wherein the request/response messages utilize the Dynamic Host Configuration Protocol (DHCP) protocol, as taught by El Hattachi, on page 9, to achieve seamless and consistent user experience across time and space in a highly heterogeneous environment characterized by existence of multiple types of access technologies, multi-layer networks, multiple types of devices, multiple types of user interactions.

Claims 7, 15, 19. Combination of El Hattachi and Samdanis teaches The dynamic registration system of claim 1 – refer to the indicated claim for reference(s).

Combination of El Hattachi and Samdanis does not explicitly teach:
wherein the request/response messages further provide Internet Protocol (IP) addressing.
However, Christopher teaches:
wherein the request/response messages further provide Internet Protocol (IP) addressing. – in paragraph [0044] (The DMAP client 218 requests a dynamic MAC address for a virtual network interface controller 252 of the hypervisor 210 by broadcasting a discover message 322 in the local network 310. After sending the discover broadcast, the DMAP client 218 waits a predetermined period of time for a DMAP server 352 to respond with an offer message 324. In certain embodiments, the discover message 322 can be encapsulated in a UDP/IP packet. The DMAP can designate a destination UDP port number, for example 9999, for use by the DMAP server 352. A local IP broadcast address of 255.55.255.55 and the designated UDP port number can be used in the discover packet 322. If the DMAP server 352 is not on the local network, and IP router can use a DMAP-relay agent to forward the discover packets 322 to other subnetworks.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi and Samdanis with Christopher to include wherein the request/response messages further provide Internet Protocol (IP) addressing, as taught by El Hattachi, on page 9, to achieve seamless and consistent user experience across time and space in a highly heterogeneous environment characterized by existence of multiple types of access technologies, multi-layer networks, multiple types of devices, multiple types of user interactions.

Claims 8, 16, 20. Combination of El Hattachi and Samdanis teaches The dynamic registration system of claim 1 – refer to the indicated claim for reference(s).

Combination of El Hattachi and Samdanis does not explicitly teach:
wherein the request/response messages include a mirror message to select an offer.
However, Christopher teaches:
wherein the request/response messages include a mirror message to select an offer. – in paragraph [0044] (The DMAP client 218 requests a dynamic MAC address for a virtual network interface controller 252 of the hypervisor 210 by broadcasting a discover message 322 in the local network 310. After sending the discover broadcast, the DMAP client 218 waits a predetermined period of time for a DMAP server 352 to respond with an offer message 324. In certain embodiments, the discover message 322 can be encapsulated in a UDP/IP packet. The DMAP can designate a destination UDP port number, for example 9999, for use by the DMAP server 352. A local IP broadcast address of 255.55.255.55 and the designated UDP port number can be used in the discover packet 322. If the DMAP server 352 is not on the local network, and IP router can use a DMAP-relay agent to forward the discover packets 322 to other subnetworks.)
It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify El Hattachi and Samdanis with Christopher to include wherein the request/response messages include a mirror message to select an offer, as taught by El Hattachi, on page 9, to achieve seamless and consistent user experience across time and space in a highly heterogeneous environment characterized by existence of multiple types of access technologies, multi-layer networks, multiple types of devices, multiple types of user interactions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD RAZA whose telephone number is (571)272-7734.  The examiner can normally be reached on Monday-Friday, 7:00 A.M.-5:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MUHAMMAD RAZA/Primary Examiner, Art Unit 2449